     Case
     case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                               Document116
                                        113 Filed
                                            Filed 11/26/19
                                                   11/08/19 Page
                                                            Page 11of
                                                                    of55



                                                                 469 Seventh A venue, Suite 502
                                                                 New York, NY 10018
                                                                 (212) 523-0686
                                                                 www .seidenlegal.com

                                                                 Michael D. Cilento, Esq.
                                                                 Email: mcilento@seidenlegal.com
                                                                 Direct Dial: (646) 766-1723·-

                                        November 8, 2019
                                                                               USDC SDNY
VIAECF
                                                                               DOCUMENT
Hon. Victor Marrero                                                            ELECTRONICALLY FILED
Daniel Patrick Moynihan
United States Courthouse                                                       DOC #:   .:_/J..·~____,'"1--r-,-
500 Pearl St.                                                                  DATE FILED:- - - 1 - ~ - + - ' - + -
New York, NY 10007-1312                                                             -'-•-(I


                                                                ., ~   ;-,,.




                           Re: Wayne Baliga v. Link Motion Inc. :bt' al.
                           (USDC, SDNY) (Case No. 1-18-cv-1 (642)

                               Opposition to Motion to Intervene  l
                                                               ,; .
                                                                   ,,
Dear Judge Marrero:                                                i,, ;
       This letter is submitted on behalf of Plaintiff Wayne Balig·a-,pursuant to your Honor's
11/5/2019 Order (Dkt. 112), to oppose the motion to intervene submitted by AI Capital China
("China Al") on 11/1/2019 (Dkt. 111).

       Initially, I understand there was a miscommunication between China Al's counsel, Mr.
Jae Cho, and myself regarding what Mr. Cho believed to be Plairit'iffs consent to China AI
intervening. Attached hereto are email communications between Mr. Cho and me that
demonstrate that while Blaintiff was not necessarily opposed to the idea at the time of contact,
over two months ago, Plaintiff did indeed reserve the right to oppose. Furthermore, while Mr.
Cho and I had one phone conversation subsequent to the email exchange, in which I reiterated
the same position as in the email, Mr. Cho and I had not actually ~poken in nearly two months
before the motion in question was submitted.

       Next, it should be pointed out that I understand the Receiver has been investigating China
AI and has concerns that China AI is a sham entity setup by Defendant Vincent Shi to try and
gain a controlling interest in Link Motion Inc. ("LKM" or the "Company"), and that an alleged
transaction to sell a majority stake in LKM to China AI may have been illegal, illegitimate, and
not made for proper consideration. I have been informed that the Receiver will be submitting a
letter and/or evidence to the Court next week in this regard.
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document116
                                          113 Filed
                                               Filed11/26/19
                                                     11/08/19 Page
                                                               Page22ofof55




       Notwithstanding the above, we also do not believe China AI can establish the required
elements to intervene as of right under Rule 24(a)(2), whereunder the moving party must show:
      ( 1) the application is timely;
     (2) the applicant has a significant protectable interest relating to the property or transaction
     that is the subject of the action;
      (3) the disposition of the action may practically impair the applicant's ability to protect its
      interest; and
      (4) the existing parties may not adequately represent the applicant's interest.

See United States v. Pitney Bowes, Inc., 25 F.3d 66, 70 (2d Cir.1994) (citing Kamdem-Ouaffo v.
Pepsico, Inc., 314 F.R.D. 130, 134 (S.D.N.Y. 2016).

The Application is Untimely

       "The length of time the applicant knew or should have known of his interest before
making the motion" is "[a]mong the most important factors" to be considered in determining
timeliness. Catanzano by Catanzano v. Wing, 103 F.3d 223, 233 (2d Cir.1996) (internal
quotation marks omitted).
       Here, China AI had notice of this lawsuit since the day it was filed; in fact, it knew of the
allegations even earlier, since the purported Directors of China AI sat on the Board of LKM
when the Plaintiff sent requisition and demand letters to the Board members individually prior to
filing suit. Furthermore, LKM's entire Board, including China Al's Directors, were aware of
and informed about this action and the Receivership Order that this Court issued, and this cannot
be seriously disputed. Lastly, as the attached emails make clear, China AI retained US counsel
over two months prior to submitting its one-page motion to intervene; there has been no
explanation (or communication whatsoever) as to why China AI slept on their rights for so long.
       Accordingly, the application is untimely and should be denied. See MasterCard Int'l Inc.
v. Visa Int'l Serv. Ass'n, Inc., 471 F.3d 377, 390 (2d Cir. 2006) (finding a delay ofless than one
year untimely for intervention purposes); In re Holocaust Victim Assets Litig., 225 F.3d 191,
198-99 (2d Cir. 2000) (holding that an eight-month delay rendered a motion to intervene
untimely); Pitney Bowes, 25 F.3d at 70-71 (denying motion to intervene where the applicants
had eight months of actual notice and 15 months of constructive notice); Beam v. HSBC Band
USA, No. 02-CV-682, 2004 WL 944522, at *1 (W.D.N.Y. 2004) (denying motion to intervene
where the applicants had 10 months of actual notice and 15 months of constructive notice).
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document116
                                          113 Filed
                                               Filed11/26/19
                                                     11/08/19 Page
                                                               Page33ofof55




China AI does Not Have a Protectable Interest

       We do not believe that China AI has a legitimate interest in LKM. While the Receiver
will be informing the Court of his investigation into this matter, China AI, at a minimum, should
be made to show proof that it has made payments to the Company to legitimately purchase its
alleged majority interest.

Plaintiff Adequately Represents China Al's Interest

       Assuming arguendo that China AI is not a sham entity setup by Defendant Shi, and that
China AI has legitimately purchased its stake in LKM and made payment thereon, there is no
reason to believe that Plaintiff will not adequately represent China Al's interest. Indeed, Plaintiff
has taken the necessary steps to get Mr. Seiden appointed as Temporary Receiver in order to
restore value to the Company- an interest and objective that should be shared by all LKM
shareholders. Mr. Seiden not only has years of experience and dozens of Receivership
appointments under his belt, but he also has an extensive network inside China allowing him to
actually make significant progress on the ground to restore the Company's value.
       There can therefore be little dispute that Plaintiff, China AI, and any other shareholder of
LKM have identical claims and interests as relates to this lawsuit- get rid of the bad actors at the
Company, find the hundreds of millions of dollars in cash and the valuable subsidiary assets that
have been fraudulently transferred out of the Company, and ultimately to restore value to the
Company and its shareholders. Thus, because their interests are identical, China Al's interest
can be (and has been) adequately represented by Plaintiff. See Washington Elec. Co-op., Inc. v.
Massachusetts Mun. Wholesale Elec. Co., 922 F.2d 92, 98 (2d Cir. 1990) ("Where there is an
identity of interest between a putative intervenor and a party, adequate representation is
assured."); see also Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 180 (2d Cir. 2001)
(requiring "a more rigorous showing of inadequacy in cases where the putative intervenor and a
named party have the same ultimate objective").


Sincerely,
                                                      ·n.c parties .. .slsected '°
                                                      above'° Ma;iltrlle 1uc1ae
                                                                                     =.--inauer -~• iordllI
                                                                                           ~ 1~~
                                                      lO whom thil dkpute has been refened for rc.wlution.   u
                                                      welt u for supervision of remaining pretrial proccecfings.l
Michael D. Cilento, Esq.                              establfahin, CUit. manapmer.t schedales u neccsca~
                                                      andsettlemem.          '                       -J•

cc (via ECF) to all counsel of Record                SOORb'EUD.
          Case
           Case1:18-cv-11642-VM-DCF
                1:18-cv-11642-VM-DCF Document
                                      Document116
                                               113 Filed
                                                    Filed11/26/19
                                                          11/08/19 Page
                                                                    Page44ofof55

Re: Baliga v. Link Motion Inc.: Docket No. 1:18-cv-11642-VM

Michael Cilento
Thu 8/29/2019 12:21 PM
To: jae@cholegal.com <jae@cholegal.com>; Michael Maloney <mmaloney@ckrlaw.com>
Hi Jae. On what basis is China AI trying to intervene? I'm not opposed ( although I obviously reserve the
right to respond to any request).

Feel free also to give me a call to chat on my direct line (in my signature).

Thanks
Mike


Michael D. Cilento, Esq.
Seiden Law Group
469 7th Ave, 5th Floor
New York, NY 10018
(Office) 646.766.1723
www.seidenlegal.com

CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If you
are not the intended recipient of this message or their agent, or if this message has been addressed to you in error, please
immediately alert the sender by reply email and then delete this message and any attachments. If you are not the intended
recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments is strictly
prohibited.

~~$~:*~~c@~ff~~m~~3~mmm~#~$~~~-~~~m~~~~#A·~~~w•~•~A#
~~*~#-~~~ffl*~Wmfia~nm~ff~~~m~-~••*~~2~@-

From: jae@cholegal.com <jae@cholegal.com>
Sent: Wednesday, August 28, 2019 4:38 PM
To: Michael Cilento <mcilento@seidenlegal.com>; Michael Maloney <mmaloney@ckrlaw.com>
Subject: Baliga v. Link Motion Inc.: Docket No. 1:18-cv-11642-VM



Dear Mr. Cilento and Mr. Maloney:

I have just been retained by China Al Capital, a shareholder of Link Motion, Inc. While I have not had
an opportunity to review the docket history in detail, I will be filing a motion for leave to intervene
shortly.

Will you consent to my motion for leave?


Very truly yours,
          Case
           Case1:18-cv-11642-VM-DCF
                1:18-cv-11642-VM-DCF Document
                                      Document116
                                               113 Filed
                                                    Filed11/26/19
                                                          11/08/19 Page
                                                                    Page55ofof55

Jae H. Cho
CHO LEGAL GROUP LLC
100 Plainfield Ave., Ste SE
Edison, NJ 08817
ph. 732-545-9600
fax. 609-613-5611




CONFIDENTIALITY: The information and any attachments contained in this message may be privileged and
confidential and protected from disclosure. If the reader of this message is not the intended recipient, or an
employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this
communication in error, please notify us immediately by replying to the message and deleting it from your
computer.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, any advice
contained in this message (including any attachments) is not intended and cannot be used for the purpose of (i)
avoiding penalties that may be imposed under the Internal Revenue Code or (ii) promoting, marketing or
recommending to another party any transactions or matter addressed herein.
